*475Opinion:
PER CURIAM.
On February 27, 1917, in the district court of Wibaux county, B. S. Thresher, an attorney and counselor at law of this court, was convicted of the crime of grand larceny, and on March 1 was sentenced to undergo a term of imprisonment in the state prison for not less than one year nor more than one year and three days. On June 10 thereafter he was committed to prison [1] to serve his sentence. The clerk of the district court thereupon transmitted to the clerk of this court a certified copy of the record of conviction, as required by the statute (Eev. Codes, sec. 6409). Eecognizing that a convicted defendant in any case has the absolute right to appeal to this court from a judgment until the expiration of one year from the date of its rendition or until the judgment has for some other cause become final, this court has heretofore refrained from taking the steps enjoined by the statute in such cases (Eev. Codes, see. 6410), in order that no prejudice might be done to defendant. We are now informed by the attorney general that Mr. Thresher has served his term, has been released from prison, and hence further delay is not necessary. Therefore, on the authority of the cases of In the Matter of the Disbarment of John Bloor, 21 Mont. 49, 52 Pac. 779, and In re Sutton, 50 Mont. 88, Ann. Cas. 1917A, 1223, 145 Pac. 6, and without formal charge or notice to Mr. Thresher:
It is now ordered and adjudged that his name be stricken from the roll of attorneys and counselors of this court, and that he be precluded from practicing as such attorney and counselor in all the courts of this state.